Citation Nr: 1640509	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of service connection for left and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has Level I-II hearing acuity in the right ear, which represents pure tone threshold averages of 45-52.5 decibels and speech discrimination scores of 88-96 percent. 

2.  The Veteran has Level II-III hearing acuity in the left ear, which represents pure tone threshold averages of 63-65 decibels and speech discrimination scores of 88-96 percent.  



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  See id.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See id., Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See id., Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Compensable Rating for Bilateral Hearing Loss Analysis

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  In the July 2016 Board hearing, he argued that the VA examinations do not capture the true severity of his hearing loss in loud environments.  The Veteran stated that he has difficulty hearing while he teaches, in a group of people, or on the phone.  Additionally, the Veteran challenged the adequacy of the September 2013 VA examination due to the way he was treated by a staff member. 

The Veteran underwent a private audiological evaluation in September 2012.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
65
70
LEFT
30
25
25
55
55

Speech audiometry results were not included in the record.  Therefore, this evaluation is inadequate for rating purposes.

In May 2013, the Veteran was afforded a VA audiological examination.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
65
70
LEFT
40
45
55
75
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

The Veteran underwent another audiological examination in August 2013 at VA North Texas HCS. His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
55
60
LEFT
25
30
60
70
80

This report included speech audiometry results, but the Maryland CNC speech discrimination test was not used as required by VA regulations.  See 38 C.F.R. § 4.85(a).  Therefore, this evaluation is also inadequate for rating purposes.

The Veteran was afforded a second VA audiological examination by the RO in September 2013.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
60
65
LEFT
25
35
60
75
80
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The Board finds that the Veteran's hearing loss does not warrant a compensable rating.  In making this determination, the Board found the May 2013 and September 2013 VA examinations highly probative.  The May 2013 examination shows that the right ear's pure tone threshold average was 52.5 and the speech discrimination score was 88 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 65 and the speech discrimination score was 88 percent, a combination that warrants a 'III' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  38 C.F.R. § 4.85.

The September 2013 VA examination shows that the right ear's pure tone threshold average was 45 and the speech discrimination score was 96 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 63 and the speech discrimination score was 96 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  

Thus, according to both VA examinations, the Veteran's hearing loss does not warrant a compensable rating.  38 C.F.R. § 4.85.  The audiograms do not show an exceptional pattern of hearing loss, so 38 C.F.R. § 4.86 does not apply.

Although the Veteran challenged the adequacy of the September 2013 examination, there is no indication that the examination's objective results are inadequate.  Indeed, they do not significantly differ from the May 2013 VA examination, which similarly shows that the Veteran's hearing loss does not warrant a compensable rating.  

The Board considered the Veteran's statements regarding the severity of his hearing loss and his contentions that VA examinations do not capture his difficulty hearing in loud environments.  The Board finds that the VA examinations afforded to the Veteran are more probative in establishing his specific level of hearing loss. Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity warrants a compensable evaluation under VA's tables for rating hearing loss disabilities nor that the audiological examinations are inadequate.  Moreover, disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the competent evidence shows that the criteria for a compensable rating are not met.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as hearing loss, difficulty hearing in loud environments, having to listen to the television at elevated volume, and the use of hearing aids.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his bilateral hearing loss has rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, and lay statements.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of the Veteran's bilateral hearing loss.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Although the last VA medical examination took place in September 2013, the evidence does not show and the Veteran has not alleged that his hearing loss has worsened and requires a new VA examination.  During an August 2015 medical visit, the Veteran reported that his hearing loss had not changed. VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Thus, the duty to provide a new examination has not been triggered.  See 38 C.F.R. §§ 3.326, 3.327 (new examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, all due process considerations have been met.  No new evidence was received following the November 2015 Supplemental Statement of the Case.   

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.

ORDER

A compensable rating for the Veteran's bilateral hearing loss is denied.


REMAND

During the April 2016 Board hearing, the Veteran contended that his knee pain began in service due to his duties with the combat engineering units, including a specific event where he fell from a truck.  He contends that he did not seek medical treatment for his knee pain during service because going to sick call was unpopular.  Following service, he did not have health insurance.  He began receiving treatment for his knees in 2004, when he obtained regular injections for his knees from an urgent care clinic.  

The Veteran has not been afforded a VA examination to assist in determining whether his knee pain in service is related to his current knee disorders.  The Board finds that a medical opinion is necessary prior to rendering a decision on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Dallas VAMC and associated clinics for treatment from November 2015 to the present.

2.  Schedule the Veteran for an examination to obtain an opinion as to the etiology of his current knee disorders.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) List all of the Veteran's current knee disorders.

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.  The examiner must consider as credible the Veteran's descriptions of his in-service duties.

The reasons and bases for all opinions expressed should be provided.  If the examiner finds that the conditions are not related to service, he/she should not solely rely on the lack of treatment records in service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


